DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of a composite positive electrode active material comprising a 1st metal oxide, LiNi0.05Co0.05 Formula 10, when M=Co and d=0.5 and a 2nd metal oxide, Li(Ni1-cMnc)2O4, specifically, Li(Ni0.25Mn0.75)2O4 where the composite specifically 0.9LiNi0.05Co0.05 -0.1Li(Ni0.25Mn0.75)2O4 and wherein the composite positive electrode active material in the reply filed on 8-11-2022 is acknowledged.  The traversal is on the ground(s) that it would not be a burden to search all the possibilities.  This is not found persuasive because it would be a burden to search all the possibilities because the composite active material comprises three choices for the first metal oxide where there are many possibilities for M and a second metal oxide.                The requirement is still deemed proper and is therefore made FINAL.
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8-11-2022.  The elected species does not include a lithium layer disposed between layers of the 1st metal oxide when the lithium layer comprises lithium and Mn, Ni or a combination thereof.
Specification
The disclosure is objected to because of the following informalities: CON application should now be cited as 15/335,781 now US Patent 10,862,106.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-13 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.          Claim 1 is rejected because it is unclear what is meant by the phrase “wherein the 1st metal oxide and the 2nd metal oxide formed an integrated crystal structure” because the 1st metal oxide comprises a layered structure and the 2nd metal oxide comprises a spinal structure. This makes the claim vague and indefinite.                      Claim 2 is rejected because the claim does not further limit claim 1 from which the claim depends from.  There is no xLiMO2 first metal oxide active material cited in claim 1.  This makes the claim vague and indefinite.                  Claims 2 and 4 claims an M component that seems to be broader than the M components cited in claim 1 from which the claim depends from.            Claims 2 and 6 are rejected because it is unclear what the molar ratio of Li/M+(Ni+Mn) is in regard to the 1st metal oxide and the 2nd metal oxide. This makes the claim vague and indefinite.           Claim 3 is rejected because it is unclear how the 2nd metal oxide is disposed between layers of the 1st metal oxide because positive electrode comprises only one layer comprising the 1st metal oxide and the 2nd metal oxide.           Claim 7 is rejected because the claim should cite “wherein the first metal oxide is cited by Formula 9 or Formula 10 comprising LiNi0.05Co0.05.  This is because Formula 8 does not allow for this metal oxide.           Claim 8 is rejected because the only 2nd oxide metal oxide can comprise LiNi0.5Mn1.5O4 because the other 2nd metal oxide compounds are not allowed in claim 1 from which the claim depends from. This makes the claim vague and indefinite.            Claims 9-10 are rejected because  the claim does not further limit claim 1 from which the claim depends from. There is no yLi(Ni1-b-cCobMnc)2O4 or yLi1.333Ti1.667O4 second  metal oxide active material cited in claim 1.  This makes the claim vague and indefinite.                 Claim 11 is rejected because unclear what is meant by “wherein a cation mixing ratio… based on a total amount of a lithium site in the lithium layer of the composite positive electrode active material”. In addition, it is unclear what lithium layer is being referred to are.  This is because there is a lithium layer comprising the 1st metal oxide and the 2nd metal oxide and then there is an additional lithium layer being claimed.            Claim 12 is rejected because it is unclear what the claim is claiming in regard to what. This claim is vague and indefinite.             Claim 13 is rejected because the composite positive electrode active material does not comprise a cell but a cell/battery comprises the composite positive electrode active material. This makes the claim vague and indefinite.         
             
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

                      
                                  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8,11-13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kweon et al. (US 2003/0138699).            Kweon et al. teaches on page 2, [0029], the positive active material includes 70-99.99 weight percent of a lithiated intercalation compound and 0.01-30 weight percent of the element including an oxide.  Kweon et al. teaches on page 4, Example 9, [0064], a cell comprising a positive electrode comprising 90% by weight of LiCoO2 [teaching the 1st metal oxide comprising Formula 9 when d=0] and 10% by weight of LiMn1.5Ni0.5O4 [teaching the 2nd metal oxide when c = 0.75]. Kweon et al. teaches in Example 1, that the voltage of the lithium battery was 4.2 V.           Since Kweon et al. teaches the same composite positive electrode active material comprising the exact same 1st metal oxide having a layered structure and the exact same 2nd metal oxide having a spinal structure of LiCoO2- LiMn1.5Ni0.5O4, then inherently the 1st metal oxide and the 2nd metal oxide forms an integrated crystal structure and thus the composite positive electrode active material has a structure in which the 2nd metal oxide having a spinel structure is disposed between layers of the 1st metal oxide must also be obtained.	
In addition, the presently claimed property of the 1st metal oxide and the 2nd metal oxide forms an integrated crystal structure and thus the composite positive electrode active material has a structure in which the 2nd metal oxide having a spinal structure is disposed between layers of the 1st metal oxide would have obviously have been present once the Kweon et al. product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).
          Since Kweon et al. teaches the same positive electrode active material comprising LiCoO2- LiMn1.5Ni0.5O4, then inherently a lithium layer of the composite positive electrode active material would comprise lithium and Mn, Ni or a combination thereof and the content of the Mn, Ni or combination thereof in the lithium layer would be greater than 0 and less than about 10% based on a total content of a lithium site in the lithium layer of the composite positive electrode active material must also be obtained.	
           In addition, the presently claimed property of a lithium layer of the composite positive electrode active material would comprise lithium and Mn, Ni or a combination thereof and the content of the Mn, Ni or combination thereof in the lithium layer would be greater than 0 and less than about 10% based on a total content of a lithium site in the lithium layer of the composite positive electrode active material would have obviously have been present once the Kweon et al. product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).        
          Since Kweon et al. teaches the same positive electrode active material comprising xLiCo2-yLiNi0.5Mn1.52O4 then inherently the same full width at half maximum of an x-ray diffraction peak within a 2 theta range of about 18° to about 19° being in a range of about 0.2° to about 0.28° when determined using Cuka radiation and an average discharge voltage of half cell during 50th cycle being about 97.5% to about 99.95% of an average discharge voltage during a 1st cycle when determined using the positive electrode comprising the composite positive electrode active material and lithium is a counter electrode must also be obtained.	
In addition, the presently claimed property of same full width at half maximum of an x-ray diffraction peak within a 2 theta range of about 18° to about 19° being in a range of about 0.2° to about 0.28° when determined using Cuka radiation and an average discharge voltage of half cell during 50th cycle being about 97.5% to about 99.95% of an average discharge voltage during a 1st cycle when determined using the positive electrode comprising the composite positive electrode active material and lithium is a counter electrode would have obviously have been present once the Kweon et al. product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).

Claim(s) 1-8, 11-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over  Lee et al. (US 2013/0236795).          Lee et al. teaches a battery comprising a cathode, an anode and an electrolyte solution comprising an electrolyte salt and an electrolyte solvent.  Lee et al. teaches on page 3, [0034], that the cathode active material may include LiCoO2, LiMn2-zNizO4 (where 0 < z < 2, etc. or mixtures thereof.          Lee et al. discloses the claimed invention except for specifically teaching that the cathode active material comprises LiCoO2 and LiMn2-zNizO4.          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use both active materials, LiCoO2 and LiMn2-zNizO4 in the cathode composition layer taught by Lee et al. because it is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose.  See In re Kerkhoven, 205 USPQ 1069; In re Susi, 169 USPQ 423.        Lee et al. teaches the claimed invention except does not specifically teach that Li(Ni1-cMnc)2O4 where 0.2 < c < 1 or specifically LiNi0.5Mn1.5O4 where c=0.75.         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 0.4 < z < 2 for LiMn2-zNizO4 or specifically LiNi0.5Mn1.5O4 where c=0.75, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 0.4 < z < 2 for LiMn2-zNizO4 or specifically LiNi0.5Mn1.5O4 where c=0.75, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).        Lee et al. teaches the claimed invention except does not specifically teach that x is in the range of about 0.75-0.99 and y is in the range of about 0.01-0.25 in xLiCoO2-yLiNi0.5Mn1.5O4.         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have x is in the range of about 0.75-0.99 and y is in the range of about 0.01-0.25, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have x is in the range of about 0.75-0.99 and y is in the range of about 0.01-0.25, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).       When Lee et al. teaches the same composite positive electrode active material comprising the exact same 1st metal oxide having a layered structure and the exact same 2nd metal oxide having a spinal structure of LiCoO2- LiMn1.5Ni0.5O4, then inherently the 1st metal oxide and the 2nd metal oxide forms an integrated crystal structure and thus the composite positive electrode active material has a structure in which the 2nd metal oxide having a spinel structure is disposed between layers of the 1st metal oxide must also be obtained.	
In addition, the presently claimed property of the 1st metal oxide and the 2nd metal oxide forms an integrated crystal structure and thus the composite positive electrode active material has a structure in which the 2nd metal oxide having a spinal structure is disposed between layers of the 1st metal oxide would have obviously have been present once the Lee et al. product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).
          When Kweon et al. teaches the same positive electrode active material comprising LiCoO2- LiMn1.5Ni0.5O4, then inherently a lithium layer of the composite positive electrode active material would comprise lithium and Mn, Ni or a combination thereof and the content of the Mn, Ni or combination thereof in the lithium layer would be greater than 0 and less than about 10% based on a total content of a lithium site in the lithium layer of the composite positive electrode active material must also be obtained.	
           In addition, the presently claimed property of a lithium layer of the composite positive electrode active material would comprise lithium and Mn, Ni or a combination thereof and the content of the Mn, Ni or combination thereof in the lithium layer would be greater than 0 and less than about 10% based on a total content of a lithium site in the lithium layer of the composite positive electrode active material would have obviously have been present once the Lee et al. product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).        
          When Lee et al. teaches the same positive electrode active material comprising xLiCo2-yLiNi0.5Mn1.52O4 then inherently the same full width at half maximum of an x-ray diffraction peak within a 2 theta range of about 18° to about 19° being in a range of about 0.2° to about 0.28° when determined using Cuka radiation and an average discharge voltage of half cell during 50th cycle being about 97.5% to about 99.95% of an average discharge voltage during a 1st cycle when determined using the positive electrode comprising the composite positive electrode active material and lithium is a counter electrode must also be obtained.	
In addition, the presently claimed property of same full width at half maximum of an x-ray diffraction peak within a 2 theta range of about 18° to about 19° being in a range of about 0.2° to about 0.28° when determined using Cuka radiation and an average discharge voltage of half cell during 50th cycle being about 97.5% to about 99.95% of an average discharge voltage during a 1st cycle when determined using the positive electrode comprising the composite positive electrode active material and lithium is a counter electrode would have obviously have been present once the Lee et al. product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).
       Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10/862,106. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10/862,106 claims the same claims as the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727